DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because details are lost in the reproduction from color to grayscale images for Fig. 1E, 2A, 2B, 2C, 3A, 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us Pat. No. 5,028,123 to Watanabe et al. (hereinafter Watanabe).
Regarding claim 1, Watanabe discloses a selectable fixed-focus binocular (abstract), comprising: a control knob (eyepiece support 20, screw 28, end 29, Fig. 1-2, 4); an axle (“focal-point adjusting rod 7”, Figs. 1, 2, 4) coupled to the control knob; at least one adjustable optical element coupled to the axle and the control knob (col. 1, ln. 67-col. 3, ln. 11); and a detent engagement mechanism (various structures functionally related to concave annular groove 39, Figs. 1, 2, 4) engaging the control knob into a substantially fixed position (“click-stop apparatus 11 comprises a ring-spring frame 35 that includes an annular groove 36, a ring-spring 37, a set-screw 38, and a concave annular groove 39 in the focusing rod 7”, Figs. 1, 2, 4). 
Regarding claim 2, Watanabe discloses a focus wheel (“a rotatable tubular adjusting mechanism 9” also referred to as “focusing shaft adjusting mechanism 9”, Figs. 1, 2, 4) coupled to the axle.  
Regarding claim 6, Watanabe discloses the detent mechanism comprises: a driver (screw 27, Fig. 2) coupled to a post (support 20, Fig. 2) disposed in the control knob; a first keyway (“small diameter protrusion 22”, Fig. 22) defined in the post; a second keyway defined on the axle (bore 21 of axle 7, Fig. 2), the second keyway substantially matching the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 10, Watanabe discloses the detent mechanism comprises spring focus assembly (see Fig. 8 with spring assembly 47). 
Watanabe does not disclose a dual-spring assembly, though this limitation amounts to a mere duplication of parts in modifying the prior art.  A duplication of the spring and ball detent mechanism in Watanabe would have been an obvious modification of the prior art embodiment for the purposes of stabilizing the shaft 7 with the concave shaft groove 39 in order to toggle between modes of operation.
Regarding claim 16, Watanabe discloses an optical device comprising: a first objective barrel and a second objective barrel (left and right telescopes 1 and 1A extending to eye pieces 2 and 2A, respectively, Fig. 1), each of the first and second objective barrel including at least one adjustable optical element (eye pieces 2 and 2A, Fig. 1, 2, 4); and a focus assembly comprising: a manual focus wheel (“a rotatable tubular adjusting mechanism 9” also referred to as “focusing shaft adjusting mechanism 9”, Figs. 1, 2, 4); an axle  (“focal-point adjusting rod 7”, Figs. 1, 2, 4) coupled to the manual focus wheel; a control knob (eyepiece support 20, screw 28, 
Watanabe discloses the invention above though does not disclose adjustment pins.  The difference in structure between the claimed apparatus and Watanabe’s adjustment elements is a matter of form factor.  Watanabe’s supports 25 and 25A are not specifically described though a modification of the support 25 to conform to the claimed “pin” structure would have been directed to aesthetic and design choices, weight considerations, and/or material costs in constructing the mechanism to adjust focus. 
Regarding claim 20, Watanabe discloses the detent mechanism is one of a set-screw, a keyed slider, a spring-ball detent (a ring-spring frame 35 and ball 37, Fig. 2), and a spring-loaded auto-engaging pin-lock.  

Allowable Subject Matter
Claims 3-5, 7-9, 11-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests:
the detent engagement mechanism comprises: an axial keyway defined along an inner surface of the control knob; a ball and spring disposed in a detent recess defined in the axle, the spring exerting a force on the ball; wherein a portion of the ball is disposed within the axial keyway when the control knob is rotated to align the axial keyway with the detent recess; 
 the alignment of the axial keyway and the detent recess correspond to a fixed-focus setting;
the alignment of the axial keyway and the detent recess provide a tactile feedback; 
the detent mechanism comprises: a driver coupled to a post disposed in the control knob; a first keyway defined in the post; a second keyway defined on the axle, the second keyway substantially matching the first keyway, the first keyway engaging the second keyway upon the axial movement of the control knob when the first and second keyways are aligned;
 the driver includes a threaded outer surface and a third keyway defined on an interior surface, the third keyway configured to engage a fourth keyway defined on an outer surface of the post;
the second keyway is defined on a first flange of the axle
a circlip disposed on the axle and engaging the interior surface of the post, the circlip providing axial resistance to the control knob;
the detent mechanism comprises a dual-spring focus assembly;
the dual-spring focus assembly comprises: a first ratcheting member; a second ratcheting member engaged with the first ratcheting member; a retaining spring coupled to the first ratcheting member; a retaining pin coupled to the retaining spring; and a backing plate defining a first retaining void; wherein axial 
the dual- spring focus assembly is disposed within the control knob, the control knob defining a second retaining void configured to receive the retaining pin;
an axial focus disc disposed about the axle and within the control knob, the axial focus disc coupled to the adjustable optical element, wherein axial movement of the axial focus disc correspondingly moves the adjustable optical element;
an adjustment pin coupled to the axial focus disc and the adjustable optical element;
an objective focus mechanism coupled to the adjustment pin and the adjustable optical element;
the detent mechanism comprises: an axial keyway defined along an inner surface of the control knob; a ball and spring disposed in a detent recess defined in the axle, the spring exerting a force on the ball; wherein a portion of the ball is disposed within the axial keyway when the control knob is rotated to align the axial keyway with the detent recess;
the detent mechanism comprises: a driver coupled to a post disposed in the control knob; a first keyway defined in the post; a second keyway defined on the axle, the second keyway substantially matching the first keyway, the first keyway engaging the second keyway upon the axial movement of the control knob when the first and second keyways are aligned;
the dual-spring focus assembly comprises: a first ratcheting member; a second ratcheting member engaged with the first ratcheting member; a retaining spring coupled to the first ratcheting member; a retaining spring coupled to the retaining spring; a backing plate defining a first retaining void; wherein axial movement of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.